Citation Nr: 1008530	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had a verified period of active duty for 
training from April 1967 to August 1967.  He had unverified 
additional periods of reserve duty through October 1986, at 
which time he was found physically unfit for further reserve 
service as a result of frequent premature ventricular 
contractions of the heart.  Consequently, he was honorably 
discharged from the Unites States Army Reserves in February 
1987. 

The nature of his as-yet unverified period of reserve service 
in October 1986 is a matter for further development as 
addressed in more detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant served periodically as a member of the U.S. 
Army Reserves from April 1967 to October 1986.  As noted 
above, in October 1986 he was medically disqualified from 
further service due to frequent premature ventricular 
contractions of the heart, and in February 1987 he was 
honorably discharged from the Army Reserves.  

A March 1984 service department report of an 
electrocardiograph of the appellant is indicated to be within 
normal limits. 

At a July 1986 Army Reserve periodic examination, the 
appellant's heart, lungs, chest and vascular system were 
clinically evaluated as normal and were indicated to be 
normal by history, except that the appellant was noted to 
have a history of hypertension for the past eight to nine 
years, and to be normotensive on medication.

In an October 13, 1986, letter, P.D.V., M.D., practicing in 
the areas of internal medicine and cardiology, asserted that 
the appellant had frequent ventricular premature contractions 
and was unable to perform military activity at that time.

At an October 19, 1986, periodic Army Reserve examination, 
the appellant was found to be medically not qualified for 
retention in the Army Reserves as a result of frequent 
premature ventricular contractions that caused inability to 
perform military duty.  

The appellant contends that the October 19, 1986, Army 
Reserve periodic examination took place during a period of 
active duty for training.  (See Notice of Disagreement 
received in November 2007; Informal Hearing Presentation 
dated in January 2010.)  However, no attempt has been made by 
the RO to verify the dates and nature of this period of 
service.  There is inadequate information in the claims file 
to verify the dates and nature of the period of service.  The 
RO/AMC should contact all necessary sources in order to 
attempt to verify the dates and nature this claimed period of 
reserve service.  See 38 U.S.C.A. 5103A(a)-(c).

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Laws pertinent to the specific facts of this case, where 
periods of reserve duty are at issue, provide that 
entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

Thus, a period of active duty for training during which a 
disease or injury is incurred or aggravated is a period of 
active service based upon which service connection for the 
resultant disability may be service-connected.    

Accordingly, if it is found that, as alleged by the 
appellant, he had a period of active duty for training in 
October 2006, or for reasons not foreseen by the Board the 
RO/AMC determines that the appellant's claim is otherwise 
potentially capable of substantiation under the law, the 
following additional development, for the reasons stated 
below, should be conducted:

(a) The Board notes that the appellant attended a VA 
examination in August 2007, but the examiner had 
difficulty determining the cause of the appellant's 
abnormal EKG at that examination or the cause of his 
history of ventricular ectopic beats.  The examiner had to 
rely on history as provided by the appellant in forming 
his impressions because reports of private treatment 
approximately two years prior, including of an 
echocardiogram and stress test by Dr. P.D.V., and follow-
up cardiac catheterization and coronary angiography at 
Washington Hospital, were not in the claims file.  The 
RO/AMC should seek to obtain and associate with the claims 
file the identified records of private record treatment. 

(b) Also, in a VA Form 9 received in February 2008, the 
appellant, through his representative, completed the box 
entitled "Here is why I think that VA decided may case 
incorrectly" by requesting that the RO "[p]lease request 
[m]edical [d]ocumentation on veteran[']s condition from 
University Drive VAMC."  It is not clear whether the 
appellant has in fact received treatment at the VA Medical 
Center on University Drive in Pittsburgh, Pennsylvania.  
The RO/AMC should obtain clarification on this point from 
the appellant and his representative, and, if any relevant 
records of VA treatment or examination are alleged to 
exist other than the August 2007 report of a VA 
examination (which is already associated with the claims 
file), those records should be obtained and associated 
with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

(c) As there is evidence of significant heart 
symptomatology in October 1986, but not earlier, the 
appellant should thereafter be scheduled for a new VA 
examination for the purpose of determining whether 
disability of the heart was incurred or aggravated during 
his October 1986 period of reserve service.  See 38 
U.S.C.A. §§ 1110, 5103A(d); 38 C.F.R. § 3.6 (Duty 
periods).

For purposes of future reference, the Board acknowledges that 
in a February 2008 VA Form 646, the appellant's 
representative requested that the Board review the 
appellant's statement dated November 23, 2007, and a 
statement of Dr. P.D.V. dated November 23, 2007.  It appears 
from a review of the record, however, that the representative 
was referring to documents received by the RO on November 23, 
2007, rather than dated on November 23, 2007.  For example, 
the letter from Dr. P.D.V. discussed above was received on 
November 23, 2007, but is dated October 13, 1986.

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to 
obtain verification of the appellant's 
claimed period of active duty for training 
in October 1986.  

This should include requesting from the 
appellant all information and 
documentation in his possession regarding 
the exact dates of the October 1986 period 
of service and whether the period of 
service consisted of active duty for 
training or inactive duty training.

2.  If it is found that the appellant had 
a period of active duty for training in 
October 1986, or for reasons not foreseen 
by the Board the RO/AMC finds that the 
appellant's claim is otherwise potentially 
capable of substantiation under the law, 
the RO should conduct additional 
development, as follows:

(a) Obtain clarification from the 
appellant and his representative as to 
the records of treatment or examination 
at the VAMC on University Drive in 
Pittsburgh, Pennsylvania, referred to 
in the VA Form 9 received in February 
2008.  The appellant and his 
representative should be requested to 
indicate whether they have knowledge of 
any records of treatment or examination 
other than the August 2007 VA 
examination report that is already 
associated with the claims file.   If 
additional relevant VA medical records 
are indicated to exist, the RO should 
obtain copies of them and associate 
them with the claims file.

(b) Request the appellant to identify 
all records of cardiovascular treatment 
from 1986 forward.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
appellant identifies.  

The appellant should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records on 
his own and submit them to the RO/AMC.

The private records sought should include 
reports of private treatment in 
approximately 2005, including of an 
echocardiogram and stress test conducted 
by Dr. P.D.V., and follow-up cardiac 
catheterization and coronary angiography 
at Washington Hospital.

(c)   After all relevant medical evidence 
is received, schedule the appellant for a 
VA examination and opinion with a 
physician with adequate expertise in the 
field of cardiology for an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the appellant has a 
current heart disability that began during 
his period of reserve service in October 
1986 or was aggravated (aggravation is 
defined as a chronic worsening of the 
underlying condition as opposed to a 
temporary flare-up of symptoms) during 
that period of service.

The examiner must be provided with the 
precise dates of the appellant's reserve 
service in October 1986.

The RO/AMC should send the claims file to 
the examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

The examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If no such determination can be provided 
without resort to mere conjecture or pure 
speculation, the examiner should so 
state.  However, any such finding must be 
supported by a complete rationale.

3. Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


